FILED
                             NOT FOR PUBLICATION                            JUN 03 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MANUEL ARIAS VALDEZ,                             No. 09-73599

               Petitioner,                       Agency No. A091-557-790

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Manuel Arias Valdez, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s removal order. Our jurisdiction is governed by 8

U.S.C. § 1252. We review for substantial evidence the agency’s findings of fact


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and review de novo questions of law. Mohammed v. Gonzales, 400 F.3d 785, 791-

92 (9th Cir. 2005). We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the BIA’s finding of inadmissibility based on

Arias Valdez’s attempt to gain admission to the United States by presenting what

he knew to be an invalid green card. See 8 U.S.C. § 1182(a)(6)(C)(i) (“Any alien

who, by fraud or willfully misrepresenting a material fact, seeks to procure . . .

admission into the United States . . . is inadmissible.”).

      The BIA correctly determined that Arias Valdez was ineligible for

cancellation of removal under 8 U.S.C. § 1229b(a) because his status as a lawful

permanent resident (“LPR”) was terminated when he was ordered removed in

1999. See 8 C.F.R. § 1001.1(p) (LPR status terminates upon entry of a final order

of removal); Padilla-Romero v. Holder, 611 F.3d 1011, 1013 (9th Cir. 2010) (per

curiam) (an alien who has lost his LPR status is ineligible for cancellation of

removal under 8 U.S.C. § 1229b(a)).

      The BIA correctly determined that Arias Valdez was not prejudiced by his

former counsel’s failure to file a brief on appeal where Arias Valdez filed a timely

pro se brief after requesting that his counsel be permitted to withdraw. See

Mohammed, 400 F.3d at 793. Arias Valdez fails to address, and therefore has

waived any challenge to, the BIA’s determinations that former counsel did not fail


                                            2                                     09-73599
to appear at the removal hearing on Arias Valdez’s behalf, and that Arias Valdez

was not prejudiced by counsel’s advice concerning his cancellation claim. See

Ghahremani v. Gonzales, 498 F.3d 993, 997-98 (9th Cir. 2007) (issues not

addressed in an opening brief are deemed waived). We lack jurisdiction to

consider Arias Valdez’s other claims of ineffective assistance of counsel because

he did not exhaust them before the BIA. See Barron v. Ashcroft, 358 F.3d 674,

677-78 (9th Cir. 2004).

      We lack jurisdiction to consider Arias Valdez’s challenges to his 1999

removal order because this petition for review is not timely as to that order. See

Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

      Arias Valdez’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    09-73599